UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedMay 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File No.000-53412 CATALYST GROUP HOLDINGS CORP. (Exact name of small business issuer as specified in its charter) Delaware 26-3142811 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1739 Creekstone Circle, San Jose, CA 95133 (Address of principal executive offices) (408) 691-0806 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Do not(( check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 3, 2010 there are 1,775,771 shares of the registrant's common stock outstanding. Table of Contents TABLE OF CONTENTS PART I Financial Information Item 1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to theFinancial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Catalyst Group Holdings Corp. Balance Sheets (unaudited) May 31, 2010 August 31, 2009 Assets: Current Assets Cash $ $ - Other Assets Goodwill - Intangible Assets, net amortization $8,334 - Due from Ken Green - Total assets $ $ Liabilities & Stockholders’ Deficit: Current Liabilities Accounts Payable $ $ Accrued Liabilities - Convertible Debenture - Loan payable - Total Current Liabilities Due to related parties - Total liabilities Stockholders’ Deficit Additional paid in capital Common stock $.001 par value, 100,000,000 authorized, 1,775,771 and 1,045,480 issued and outstanding as of May 31, 2010 and August 31, 2009 respectively Accumulated deficit ) ) Total Stockholders Deficit ) ) Total Liabilities & Stockholders Deficit $ $ 3 Table of Contents Catalyst Group Holdings Corp. Statements of Operations (unaudited) Consolidated Consolidated REP's REP's (Predecessor) 3 Months 9 Months 3 Months 9 Months REP's Consolidated Ended Ended Ended Ended September 1, 2009- November 17, 2009- May 31, 2010 May 31, 2010 May 31, 2009 May 31, 2009 November 16, 2009 May 31, 2010 Revenue $ General and administrative expenses ) Operating income ( loss) Interest expense ) Net income (loss) $ ) $ ) $ $ ) ) Net loss per common share (basic and diluted) $ ) $ ) $ - $ - $ - $ ) Weighted Average common shares outstanding (basic and diluted) - - - 4 Table of Contents Catalyst Group Holdings Corp. Statement of Cash Flows (unaudited) (Predecessor) Consolidated REP's 9 Months 9 Months Ending Ending May 31, 2010 May 31, 2009 OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by operations: Related party AR write off - Depreciation - Shares issued for services - Changes in operating assets and liabilities: Accounts payable Prepaid expense - Accounts Receivable ) Net cash provided (used) by Operating Activities (84,345 ) INVESTING ACTIVITIES Cash acquired in acquisition - Net cash provided by Investing Activities - FINANCING ACTIVITIES Owners Draw - ) Proceeds from loan - Payment on loan - ) Stock for Cash - Net cash provided by Financing Activities ) Net cash increase for period - Cash at beginning of period - - Cash at end of period $ $
